Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph 33: “178” and “179.” 
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 

Re claim 8: at an end of the bridging portion, which contacts with the leg portion, in a second direction perpendicular to the first direction in the plane, the width of the first direction in which the bridging portion does not contact with the leg portion is larger than the width of the first direction in which the bridging portion contacts with the leg portion. 
Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Re claim 10: claim7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 6-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
The scope of the following claim language is unclear: 
	Re claim 4: a barycentric position of the first semiconductor chip is consistent with a barycentric position of the chip joining portion in the first lead frame; a 
	In particular, the language “consistent” is a relative term of degree which renders the claim(s) indefinite because the relative term of degree is not defined by the claim(s) and the specification does not provide a standard for ascertaining the requisite degree, hence, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See “consistent,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/consistent. Accessed 8/27/2021. See also MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), and 2181.
There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
Re claim 6: the upper surface; the lower surface.
Re claim 8: the width of the first direction in which the bridging portion does not contact with the leg portion; the width of the first direction in which the bridging portion contacts with the leg portion. 
Re claim 9: the width of the bridging portion in the first direction; the width of the chip joining portion in the first direction; the width of the wiring joining portion in the first direction. 
Re claim 14: the downstream side of a flowing path of the coolant; a flowing path of a coolant. 
In particular, it is unclear if the claim 11 language, “a flowing path of a coolant” is antecedent basis for the identical claim 14 language.
The scope of the following claim language is unclear: 

The scope of the following claim language is unclear: 
Re claim 8: in a second direction perpendicular to the first direction in the plane. 
In particular, it is ambiguously unclear if the claim language refers to the claim language “which contacts the leg portion,” or “ the width of the first direction in which the bridging portion does not contact with the leg portion is larger than the width of the first direction in which the bridging portion contacts with the leg portion.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The undescribed subject matter is the following: 
Re claim 8: at an end of the bridging portion, which contacts with the leg portion, in a second direction perpendicular to the first direction in the plane, the width of the 
In particular, in view of the related previous claim 8 objection(s) or rejection(s), one skilled in the art would be unable to make or use the claim 8 invention including because one skilled in the art would be unable to determine the scope of the claim, including with any amount of experimentation.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Sunaga (20160181221).
In paragraphs 2, 12, 26, 53, 59-61, 63, 67, 70, 72, 73, 75, 89, 92, 104, 107, 109, 112-114, 116, 122, 124, 127, 131, 134, 136, 141, 154, 160-163, and 165 Sunaga discloses the following:
	Re claim 1: A semiconductor device “30” comprising: a circuit board “40”; a wiring pattern “33c” provided above the circuit board; a first semiconductor chip “Tr1” and a second semiconductor chip “Tr3” that are provided above the circuit board and that are provided along a first direction (vertical direction in the plane of figure 4, not labeled) predefined in a plane parallel to a board surface “main surface” of the circuit board; a first lead frame “36a” (figure 4) (at least consistent with any way applicant discloses the claimed scope of the language “lead frame”) for electrically connecting the first semiconductor chip and the wiring pattern; and a second lead frame “36a” (figure 4) for electrically connecting the second semiconductor chip and the wiring pattern; wherein the first lead frame and the second lead frame each comprises: a chip joining portion “36bb” provided above at least a part of the semiconductor chip; a wiring joining portion “36bc” provided above at least a part of the wiring pattern; and a bridging portion “36ba” for connecting the chip joining portion and the wiring joining portion; 
Re claim 2: The semiconductor device re claim 1, wherein in the first direction, a space (figure 4, not labeled) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame is smaller than a space between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame. 
Re claim 3: The semiconductor device re claim 1, wherein in the first direction, a space between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame is smaller than a space between the bridging portion of the first lead frame and the bridging portion of the second lead frame. 
Re claim 4: The semiconductor device re claim 1, wherein an inherent barycentric position of the first semiconductor chip is consistent with (figure 4) an inherent barycentric position of the chip joining portion in the first lead frame; and an inherent barycentric position of the second semiconductor chip is consistent with (figure 4) an inherent barycentric position of the chip joining portion in the second lead frame.
Re claim 5: The semiconductor device re claim 1, wherein in a top view (figures 7 and 9) at least one corner (at “36bf”) of the bridging portion is provided in a curved shape. 
Re claim 9: The semiconductor device re claim 1, wherein the width of the bridging portion in the first direction is larger than the width “W1” of the chip joining 
The following is further clarified: 
Re claim 4: an inherent barycentric position of the first semiconductor chip; an inherent barycentric position of the chip joining portion in the first lead frame; an inherent barycentric position of the second semiconductor chip; an inherent barycentric position of the chip joining portion in10 the second lead frame.
In particular, these limitations are inherent properties of the applied chips and portions of Sunaga.
The following is further clarified: 
Re claim 4: the barycentric position of the first semiconductor chip is consistent with the barycentric position of the chip joining portion in the first lead frame; the barycentric position of the second semiconductor chip is consistent with the barycentric position of the chip joining portion in the second lead frame.
In particular, Sunaga discloses these limitations including because the chips and portions of Sunaga are compatible, including capable of existing together in harmony, at least for the utility of the invention of Sunaga. See “consistent,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/consistent. Accessed 8/27/2021.See also “compatible,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/compatible. Accessed 8/27/2021.
The following is further clarified: 

In particular, the disclosure of Sunaga is not limited to an absolute frame of reference or otherwise limited to a particular orientation, and there is an inherent frame of reference or orientation wherein the applied view of Sunaga is a top view.
In any case, the scope of claim 5 is not limited to the curved shape being visible in a top view.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (20160181221).

Re claim 4: the barycentric position of the first semiconductor chip is consistent with the barycentric position of the chip joining portion in the first lead frame; the barycentric position of the second semiconductor chip is consistent with the barycentric position of the chip joining portion in the second lead frame.
In particular, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to arrange the chips and portions of Sunaga as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. For that matter, applicant has not disclosed that the arrangement is for any particular reason. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. In In re Japikse 86 USPQ 70 (CCPA 1950); for example, reversal of parts was held to have been obvious. In re Gazda 104 USPQ 400 (CCPA 1955). Moreover, “simple adjustment of spatial orientation” has been held to be obvious. Colt Industries Operating Corp. v. Index Werke, K.G. et al., 217 USPQ 1176 (DC 1982). See MPEP § 2144.04(VI).
It also would have been obvious to arrange the chips and portions of Sunaga as claimed because it would optimize physical and thermal uniformity and further result in the desired stability “stabl(y)/(e)” and “reliability” (Sunaga ¶¶ 122 and 134) of the applied disclosure of Sunaga.

Re claim 5: in a top view at least one corner of the bridging portion is provided in a curved shape. 
In particular, in paragraphs 160 and 163, Sunaga discloses the following:
Re claim 5: in a top view (figure 18) at least one corner “corner” of the portion “36bn” is provided in a curved “chamfered” shape. 
Moreover, it would have been obvious to substitute or combine the applied disclosures of Sunaga as follows:
Re claim 5: in a top view at least one corner (including corner of “36bk,” figure 9, not labeled) of the bridging portion is provided in a curved shape. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Sunaga including because, as disclosed by Sunaga as cited, it would reduce stress.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
It also would have been obvious to substitute or combine the applied disclosures of Sunaga including because it would facilitate provision of the corner of Sunaga, and as  
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
It also would have been obvious to substitute or combine the applied disclosures of Sunaga including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It also would have been obvious to substitute or combine the applied disclosures of Sunaga including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results, including the applied disclosed results of Sunaga of stress reduction, to one of ordinary skill in the art. See MPEP § 2143.
Claims 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga as applied to claim 1, and further in combination with Shingo (2006202885).
As previously cited, Sunaga discloses the following:
Re claim 6: The semiconductor device re claim 1, wherein in the bridging portion; an opening is provided, which passes through from the upper surface (figure 7, not labeled) to the lower surface (figure 7, not labeled) of the bridging portion. 
Re claim 7: The semiconductor device re claim 6, wherein an end (figure 6, not labeled) of the first semiconductor chip or the second semiconductor chip in a second direction perpendicular to the first direction in the plane is arranged between two end positions of the opening in the second direction. 
Re claim 10: The semiconductor device re claim7, wherein the bridging portion is in a rectangular shape (including “36bk,” figure 9). 
However, Sunaga does not appear to explicitly disclose the following: 

Re claim 7: the end of the first semiconductor chip or the second semiconductor chip in the second direction perpendicular to the first direction in the plane is arranged between two end positions of the opening in the second direction. 
Nonetheless, in the figures and the English translation, paragraphs 8, 9, 15, 19, 32, 34, 38, 39, 42, 46, 51, 54, and 55, Shingo discloses the following:
Re claim 6: in the bridging portion “5C” an opening “10” is provided, which passes through from the upper surface (figure 2, not labeled) to the lower surface (figure 2, not labeled) of the bridging portion. 
Re claim 7: an end (figure 1, not labeled) of the first semiconductor chip “2” or the second semiconductor chip “3” in a second direction “I-I direction” perpendicular to the first direction “wiring direction” in the plane “surface of the heat dissipation block 1” is arranged; between two end positions (figure 1, not labeled) of the opening in the second direction. 
However, Shingo does not appear to explicitly disclose the following: 	
Re claim 7: the end of the first semiconductor chip or the second semiconductor chip in the second direction perpendicular to the first direction in the plane is arranged between the two end positions of the opening in the second direction. 
Nonetheless, as previously cited, including in paragraphs 15, 19, 46, 51, 54, and 55, Shingo explicitly or implicitly discloses that the arrangement of the applied opening, and dimensions or configurations generally, is a/are result-effective variable(s), including the result of high insulation reliability.

In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and, as evidenced by the relevant cited case law and MPEP citations, it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed end and positions dimensional or configurational limitation(s) inherently resulting in the particular claimed end and positions relative dimension(s) or configurations(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. 
It also would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the ends and positions of Shingo as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.

Re claim 6: in the bridging portion of Sunaga an opening is provided, which passes through from the upper surface to the lower surface of the bridging portion. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Sunaga and Shingo including because, as disclosed by Shingo as cited, it would enable a high insulation reliability in the applied device of Sunaga (Shingo ¶ 34).
It also would have been obvious to substitute or combine the applied disclosures of Sunaga and Shingo including because it would facilitate provision of the applied device of Sunaga.
It also would have been obvious to substitute or combine the applied disclosures of Sunaga and Shingo including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It also would have been obvious to substitute or combine the applied disclosures of Sunaga and Shingo including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results, including the applied disclosed results of the high insulation reliability of Shingo, to one of ordinary skill in the art.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sunaga (20160181221) and Nagaune (20140054762).
As previously applied to claim 1, Sunaga discloses the following:

Re claim 12: The semiconductor module re claim 11, wherein the wiring pattern comprises: a first wiring pattern “33C” in which the first direction is inherently capable of being defined as the longitudinal direction; and a second wiring pattern in which a second direction perpendicular to the first direction in the plane is inherently capable of being defined as the longitudinal direction; wherein in a top view, the entire of the first wiring pattern and the second wiring pattern is arranged to overlap with the cooling fin “39.” 
Re claim 13: The semiconductor module re claim 12, wherein the cooling fin extends along the first direction; and is provided side-by-side in the second direction. 

Re claim 15: A vehicle “vehicle” comprising the semiconductor module re claim 11. 
However, Sunaga does not appear to explicitly disclose the following: 
Re claim 11: a casing portion that includes a coolant flowing portion for coolant to flow and an outer edge portion surrounding the coolant flowing portion, wherein the coolant flowing portion is arranged on the lower surface side of the top plate, and that is arranged to directly or indirectly adhere to the lower surface at the outer edge portion; wherein the casing portion includes a cooling fin that is arranged on the coolant flowing portion and that is provided in a predefined region with the cooling fin overlapping with at least a part of the semiconductor device in a top view; and in a flowing path direction of the coolant, the center of the cooling fin is arranged on the downstream side of the flowing path of the coolant compared to the center of the coolant flowing portion. 
Re claim 12: in a top view, the entire of the first wiring pattern and the second wiring pattern is arranged to overlap with the cooling fin.
Re claim 13: the cooling fin extends along the first direction and is provided side-by-side in the second direction. 
Re claim 14: the output terminal is arranged on the downstream side of a flowing path of the coolant. 

Re claim 11: a casing portion “2” that includes a coolant “cooling medium” flowing portion “28” for coolant to flow and an outer edge portion (figure 1(c), not labeled) surrounding the coolant flowing portion, wherein the coolant flowing portion is arranged on the lower surface side of the top plate “1,” and that is arranged (figure 1(b)) to directly or indirectly adhere to the lower surface at the outer edge portion; wherein the casing portion includes a cooling fin “11” that is arranged on the coolant flowing portion and that is provided in a predefined (at least consistent with any way applicant discloses the claimed scope of the language “predefined”) region with the cooling fin overlapping with at least a part of the semiconductor device “12” in a top view; and in a flowing path direction “100” of the coolant, the center of the cooling fin is arranged on the downstream side of the flowing path of the coolant compared to the center of the coolant flowing portion. 
Re claim 12: in a top view, the entire of the first wiring pattern “14” and the second wiring pattern “15” is arranged to overlap with the cooling fin.
Re claim 13: the cooling fin extends along the first direction and is provided side-by-side in the second direction. 
Re claim 14: the downstream side (figure 3, not labeled) of a flowing path “100” of the coolant. 
However, Nagaune does not appear to explicitly disclose the following: 
Re claim 12: in a top view, the entire of the first wiring pattern and the second wiring pattern is arranged to overlap with the cooling fin.

Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed wiring pattern and fin relative dimension(s) or configuration(s), including because it would result in improving the cooling of the wiring patterns.
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and, as evidenced by the relevant cited case law and MPEP citations, it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed wiring pattern and fin dimensional or configurational limitation(s), inherently resulting in the particular claimed wiring pattern and fin relative dimension(s) or configurations(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. 
It also would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the wiring patterns and fin of Nagaune as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations 
Moreover, it would have been obvious to combine the disclosures of Sunaga and Nagaune as follows:
Re claim 11: a casing portion that includes a coolant flowing portion for coolant to flow and an outer edge portion surrounding the coolant flowing portion, wherein the coolant flowing portion is arranged on the lower surface side of the top plate of Sunaga, and that is arranged to directly or indirectly adhere to the lower surface of Sunaga at the outer edge portion; wherein the casing portion includes a cooling fin that is arranged on the coolant flowing portion and that is provided in a predefined region with the cooling fin overlapping with at least a part of the semiconductor device of Sunaga in a top view; and in a flowing path direction of the coolant, the center of the cooling fin is arranged on the downstream side of the flowing path of the coolant compared to the center of the coolant flowing portion. 
Re claim 12: in a top view, the entire of the first wiring pattern of Sunaga and the second wiring pattern of Sunaga is arranged to overlap with the cooling fin.
Re claim 13: the cooling fin extends along the first direction of Sunaga and is provided side-by-side in the second direction of Sunaga. 
Re claim 14: the output terminal of Sunaga is arranged on the downstream side of a flowing path of the coolant. 
The following is further clarified: 

In particular, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to arrange the output terminal of the combination of Sunaga and Nagaune as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. For that matter, applicant has not disclosed that the arrangement is for any particular purpose. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. 
Also, it would have been obvious to substitute or combine the applied disclosures of Sunaga and Nagaune including because, as disclosed by Nagaune as cited, it would improve the cooling of the wiring patterns of Sunaga.
It also would have been obvious to substitute or combine the applied disclosures of Sunaga and Nagaune including because it would facilitate provision of the device of Sunaga.
It also would have been obvious to substitute or combine the applied disclosures of Sunaga and Nagaune including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.


Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 10, 2020